Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 17, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 204 (Figure 4) and 113, 114, 116, 118, 119 (Figure 21).  
Figures 21 and 22 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Objections
Claim 16 is objected to because of the following informalities:  in line 2, “the pipe” should be amended to “the piping” to maintain consistency with the rest of the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a mechanical drive unit configured to mechanically apply a residual press load” in Claim 5, “a crank shaft drive unit configured to drive the crank shaft” in Claim 6, and “a (plurality of) pressure adjustment mechanism(s) configured to adjust the pressure(s)” and “a die cushion pressure command unit configured to output a die cushion pressure command” in Claims 12 and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: Regarding the limitation “a mechanical drive unit,” the corresponding structure for performing the claimed function of mechanically applying a residual press load appears to be a crank shaft, a connecting rod connecting the crank shaft to the slide, and a crank shaft drive unit, which appears to have a corresponding structure of servo motors 106-1 and 106-2 for performing the claimed function of driving the crank shaft (paragraph [0093], Figure 2). Regarding the limitation “a (plurality of) pressure adjustment mechanism(s),” the corresponding structure for performing the claimed function of adjusting the pressure(s) of the first pressure generation chamber(s) is a hydraulic pump/motor with a discharge valve connected to the first pressure generation chamber and a servo motor connected to a rotary shaft of the hydraulic pump/motor (paragraph [0040]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the scope of the limitation “configured to apply a residual press load except the part of the press load” is unclear. Is the part of the press load included in the residual press load and the mechanical drive unit only applies the portion of the residual press load that does not include the part of the press load, or are the residual press load and the part of the press load separate loads that together make up the total press load?
Claim 6 is rejected by virtue of its dependence upon Claim 5.
Regarding Claim 10, the limitations “the pressure acting,” “the pilot port of the second logic valve,” and “the pressure of the second pressure generation chamber” in lines 5-6 do not have sufficient antecedent basis in the claim.
Claim 11 is rejected by virtue of its dependence upon Claim 10.
Regarding Claims 12 and 16, the limitation “a die cushion pressure command unit” in lines 7 and 10, respectively, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to 
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding Claim 12, the limitation “the pressure corresponding to the die cushion pressure command” in line 11-12 does not have antecedent basis in the claim. Similarly, the scope of the limitation “a pressure corresponding to the die cushion pressure command” in lines 9-10 of Claim 13 is unclear because it is not clear if this is meant to refer to the pressure corresponding to the die cushion pressure command in Claim 12, from which Claim 13 depends, or if this is a different pressure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walkin (US 5,794,482).
Regarding Claim 1, Walkin discloses (Figure 1) a press system comprising: a die cushion apparatus (assembly of tool piece 4, locator ring 6, columns 7, piston rod 8, and lower clamping 
Regarding Claim 7, Walkin discloses (Figure 1) the die cushion apparatus (assembly of tool piece 4, locator ring 6, columns 7, piston rod 8, and lower clamping cylinder 9) comprises a plurality of the first hydraulic cylinders (lower clamping cylinder 9), the plurality of first hydraulic cylinders are provided in parallel (column 5 lines 10-12; there may be a plurality of lower clamping cylinders provided in parallel with each other), and the first pressure generation 
Regarding Claim 8, Walkin discloses (Figure 1) the press machine (assembly of working cylinders 10 and 11, slide 12, clamping ring 13, and upper clamping cylinder 14) comprises a plurality of the second hydraulic cylinders (upper clamping cylinder 14), the plurality of second hydraulic cylinders are provided in parallel (column 5 lines 10-12; there may be a plurality of upper clamping cylinders provided in parallel with each other), and the second pressure generation chambers of the plurality of second hydraulic cylinders are caused to communicate with each other (by definition when the cylinders are provided in parallel, their respective pressure generation chambers will be caused to communicate with each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 9, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walkin in view of Kohno (US 2017/0008061).
Regarding Claim 5, Walkin does not disclose that the press machine comprises a mechanical drive unit; rather, the press machine disclosed by Walkin comprises two additional 
Regarding Claim 6, with reference to the aforementioned combination of Walkin and Kohno, Kohno teaches (Figure 1) the mechanical drive unit comprises: a crank shaft (crankshaft 12); a connecting rod (shown in Figure 1 as a vertical line protruding from crankshaft 12) configured to connect the crank shaft and the slide; and a crank shaft drive unit configured to drive the crank shaft ([0044] lines 6-7).
Regarding Claim 9, Walkin is silent to the type of valve used for the valve and to a solenoid and a valve controller. Kohno teaches (Figure 2) a press system comprising: a die cushion apparatus (die cushion device 200) comprising a first hydraulic cylinder (hydraulic 
Examiner note: the first logic valve taught by Kohno is part of the hydraulic circuit corresponding to the press machine having the second hydraulic cylinder with the second pressure generating chamber, not the die cushion apparatus having the first hydraulic cylinder with the first pressure generating chamber. The hydraulic circuit corresponding to the die cushion apparatus taught by Kohno comprises a proportional flow control valve ([0151] lines 1-4 and [0155] lines 1-3; see Figure 8); however, Kohno teaches that a proportional flow control valve can be used in place of a pilot-drive-type logic valve ([0199] lines 8-11), implying that the two are reasonably interchangeable, and thus a pilot-drive-type logic valve with a corresponding solenoid valve can be used in the hydraulic circuit corresponding to the die cushion apparatus. Accordingly, when the combination of Walkin and Kohno is made, the valve 25 disclosed by Walkin is replaced with the valve configuration comprising the pilot-drive-type logic valve 156 and solenoid valve 164 taught by Kohno, and the valve controller of Kohno is added as well to control the solenoid.
Regarding Claim 12, Walkin discloses (Figure 1) the die cushion apparatus (assembly of tool piece 4, locator ring 6, columns 7, piston rod 8, and lower clamping cylinder 9) comprises: a pressure detector (pressure sensor 22) configured to detect a pressure of the first pressure generation chamber (working volume 24) of the first hydraulic cylinder (lower clamping cylinder 9) and a pressure adjustment mechanism (pump 28) configured to adjust the pressure of the 
Regarding Claim 13, with reference to the aforementioned combination of Walkin and Kohno, Kohno teaches (Figures 4 and 5) the pressure adjustment mechanism (hydraulic pump/motor 262 and servo motor 263) comprises: a hydraulic pump/motor (hydraulic pump/motor 262) provided in parallel to the valve (logic valve 158, see Figure 2), and including a discharge port which is connected to the first pressure generation chamber (pressure generating chambers 220a/b) of the first hydraulic cylinder (hydraulic cylinders 220A/B; [0084] lines 6-13: the discharge port is connected to the pressure generating chamber via first selector valve 267); and a servo motor (servo motor 263) connected to a rotary shaft of the hydraulic pump/motor ([0081] lines 3-4), and the die cushion controller controls a torque of the servo motor based on the die cushion pressure command and the pressure detected by the pressure detector such that the pressure of the first pressure generation chamber becomes a pressure corresponding to the die cushion pressure command ([0118] lines 1-6 and 17-22).
Regarding Claim 16, Walkin discloses that the first and second hydraulic cylinders may be provided in plurality (column 5 lines 10-12), but is silent to a plurality of pipings, valves, .

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 10, prior art fails to teach, alone or in combination, a press system comprising first and second pilot-drive-type logic valves with respective first and second solenoid valves configured to switch a pressure acting on the pilot ports of the respective first and second logic wherein for a period before the die cushion load acts on at least the first hydraulic cylinder and the slide descends, the valve controller switches the second solenoid valve and causes the pressure of the second pressure generation chamber to act on the pilot port of the second logic valve to open the second logic valve, and switches the first solenoid valve and causes the pressure of the first pressure generation chamber to act on the pilot port of the first logic valve to close the first logic valve. In Kohno, which is considered to be the most relevant prior art to Claim 10, the logic valve is opened by the pressure of the low-pressure source acting on the pilot port, not the pressure of the pressure generation chamber, so it would not be obvious for one of ordinary skill in the art to modify Kohno to make the claimed invention. Claim 11 would be allowable by virtue of its dependence upon Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725